                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

CARLOS BRITO, Individually,                          :   Case No.:
                                                     :
        Plaintiff,                                   :
v.                                                   :
                                                     :
                                                     :
TROPICAL SUPERMARKET NO. 3, INC., a                  :
Florida corporation, d/b/a TROPICAL                  :
SUPERMARKET NO. 3, and d/b/a SABOR                   :
TROPICAL SUPERMARKET,                                :
                                                     :
      Defendants.                                    :
_______________________________________ /

                     COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF


        Plaintiff, CARLOS BRITO (hereinafter “Plaintiff”), hereby sues the Defendant,

TROPICAL SUPERMARKET NO. 3, INC., a Florida corporation, d/b/a TROPICAL

SUPERMARKET NO. 3, and d/b/a SABOR TROPICAL SUPERMARKET, (“TROPICAL

SUPERMARKET”), for injunctive relief, attorneys’ fees, litigation expenses and costs, for

failing to make its facilities accessible to Americans with disabilities in violation of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and alleges as follows:

                                   JURISDICTION& VENUE

        1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

        2.   Plaintiff’s claim is authorized by Title 42 U.S.C. §§ 12181, 28 U.S.C. §§ 2201 and

2202.

        3.   This Court has pendant jurisdiction over any and all potential State law claims

pursuant to Title 28 U.S.C. § 1367(a).
                                                                    Complaint for Injunctive Relief
                                                                                      Page 2 of 11


        4.   All of the actions or omissions complained of herein have taken place within the

jurisdiction of the United States District Court for Southern District of Florida and the subject

facilities are located in Miami-Dade County, Florida. 28 U.S.C. § 1391.

                                             PARTIES

        5.   Plaintiff, CARLOS BRITO, is a resident of the State of Florida, sui juris, and is an

individual with disabilities as defined by the ADA.

        6.   Plaintiff requires a wheelchair to ambulate and is limited in one or more of life’s

major activities, including but not limited to walking, standing, grabbing, and grasping.

        7.   Defendant, SABOR TROPICAL SUPERMARKET, a Florida Limited Liability

Company, is authorized to, and does, transact business in the State of Florida.

        8.   Upon information and belief, TROPICAL SUPERMARKET, is located at 28945 S.

Dixie Highway, Homestead, Florida, 33033 (“commercial facility”, or “facility”).

        9.   Defendant, TROPICAL SUPERMARKET, is a registered for profit Corporation that

is authorized to, and does, transact business in the State of Florida.

        10. Upon information and belief, TROPICAL SUPERMARKET, is the owner and/or

lessor and/or operator of a supermarket located at the Facility.

        11. Plaintiff plans to return to the subject commercial facility but has encountered

barriers violating the ADA, and its corresponding sections of the American With Disabilities Act

Accessibility Guidelines (hereinafter “ADAAG”).

                                        GENERAL FACTS

        12. On February 6, 2019, Plaintiff, a wheelchair user who has limited use of his hands,

visited the Facility.
                                                                       Complaint for Injunctive Relief
                                                                                         Page 3 of 11


        13. Plaintiff has a personal desire to have access to places of public accommodations in

order to enjoy the full and equal enjoyment of the facilities as that of an able-bodied person.

Plaintiff as an ADA tester accomplishes this goal by visiting the location, engaging all of the

illegal barriers to access, or at least those he is able to access. Plaintiff intends to visit the subject

place of public accommodation to verify their compliance or non-compliance with the ADA.

        14. Defendant, TROPICAL SUPERMARKET, is the owner and operator of the the

subject place of public accommodation known as Sabor Tropical supermarket.

        15. Defendant, TROPICAL SUPERMARKET, operates a supermarket located at the

commercial facility, which is a place of public accommodation as defined by the ADA.

        16. Plaintiff was not able to, and still cannot, access significant portions within the

supermarket, or avail himself of the various goods and services Defendant otherwise offers to

able-bodied individuals.

        17. At the supermarket, the Plaintiff, encountered or has knowledge of the following

barriers:

                             ACCESS TO GOODS AND SERVICES

            a. There is seating provided at the facility that does not comply
            with the standards prescribed in Section 4.32 of the ADAAG and
            Sections 226 & 902 of the 2010 ADA Standards, whose resolution is
            readily achievable.
                                    PUBLIC RESTROOMS

            b. The plaintiff had difficulty using the toilet without assistance, as
            it is not mounted at the required distance from the side wall.
            Violation: The water closet is mounted at a non-compliant distance
            from the side wall, violating Section 4.16.2 and Figure 28 of the
            ADAAG and Section 604.2 of the 2010 ADA Standards, whose
            resolution is readily achievable.

            c. The plaintiff could not transfer to the toilet without assistance,
            as objects are mounted less than 12” above a grab bar obstructing
                                                                    Complaint for Injunctive Relief
                                                                                      Page 4 of 11


           its use. Violation: The grab bars in the accessible toilet
           compartment do not comply with the requirements prescribed in
           Sections 4.17.6 and 4.26 of the ADAAG and Section 609.3 of the
           2010 ADA Standards, whose resolution is readily achievable.


           d. The plaintiff could not transfer to the toilet without assistance,
           as the side grab bar is not at the required location. Violation: The
           grab bars do not comply with the requirements prescribed in
           Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of
           the 2010 ADA Standards, whose resolution is readily achievable.

           e. The plaintiff could not use the lavatory without assistance, as
           the required knee clearance is not provided. Violation: There are
           lavatories in public restrooms without the required clearances
           provided, violating the requirements in Section 4.19.2 and Figure
           31 of the ADAAG and Sections 306.3 and 606.2 of the 2010 ADA
           Standards, whose resolution is readily achievable.

           f. The plaintiff could not use the lavatories outside the toilet
           compartment without assistance, as the required knee clearance is
           not provided. Violation: There are lavatories in public restrooms
           without the required clearances provided, violating the requirements
           in Section 4.19.2 and Figure 31 of the ADAAG and Sections
           213.3.4, 306.3, & 606.2 of the 2010 ADA Standards, whose
           resolution is readily achievable.

                   FAILURE TO MAINTAIN ACCESSIBLE FEATURES

           g. The Defendant, TROPICAL SUPERMARKET, engages in a
           policy and/or procedure of failing to maintain in operable working
           conditions those features of the interior spaces of the supermarket, and
           restroom, as identified in paragraph 17 (a)-(f), in violation of 28
           C.F.R. § 36.211.

       18. Defendant, TROPICAL SUPERMARKET, is engaging in policy, practice, or

procedure of not training its staff, employees, workers, or other responsible individual to not place

air fresheners, and/or other objects on grab bars, which create, cause, and are an obstruction to an

individual with a disability, in violation of 28 C.F.R. § 36.302.
                                                                      Complaint for Injunctive Relief
                                                                                        Page 5 of 11


          19. Due to the architectural barriers encountered, all areas of the premises were not

experienced by Plaintiff. Therefore, the above lists of ADA violations are not to be considered

all-inclusive. A complete list of violations at the commercial facility and the place of public

accommodation, and the remedial measures necessary to remove same, will require an on-site

inspection by Plaintiff’s representatives.1

          20. Correcting each of the barriers in paragraph 17, (a) through (g) are readily

achievable.

          21. Correcting the polices, practices, or procedures in paragraph 18, is readily

achievable, and will not fundamentally alter the nature of goods, services, facilities, privileges,

advantages, or accommodations offered to the public.

          22. Plaintiff intends to revisit the subject commercial facility and the place of public

accommodation as identified herein.

          23. The barriers prevent and deter Plaintiff from returning to the subject commercial

facility and the places of public accommodation to enjoy the goods and services available to the

public.

          24. Plaintiff has been denied access to, and has been denied the benefits of, services,

programs and activities of the place of public accommodation, and has otherwise been

discriminated against and damaged because of Defendant’s existing ADA violations, including,

but not limited to, those set forth herein.

          25. The violations present at the subject place of public accommodation violate the ADA

and infringe on Plaintiff’s right to travel free of discrimination. Plaintiff desires to, and would



1
    Rule 34 of the Federal Rules of Civil Procedure.
                                                                      Complaint for Injunctive Relief
                                                                                        Page 6 of 11


patronize at the subject commercial facility and the place of public accommodation in the

foreseeable future if the Defendant remedies the illegal barriers and make the place of public

accommodation accessible.

                                    COUNT I
                        AMERICANS WITH DISABILITIES (“ADA”)
                          ACTION FOR INJUNCTIVE RELIEF

        26. This action arises pursuant to Title 42 U.S.C. § 12181, et seq. (“Americans with

Disabilities Act”).

        27. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 25 of

this Complaint as if fully stated herein.

        28. At all times relevant to this action, the ADA, 42 U.S.C. § 12101, et seq., was in full

force and effect and applies to Defendant’s conduct or omissions thereof.

        29. At all times relevant to this action, the United States Department of Justice

regulations implementing Title III of the ADA, 28 C.F.R Part 36, were in full force and effect

and applied to the Defendant’s conduct.

        30. The objective of the ADA is to eliminate discrimination against individual with

disabilities. Section 302(a) of the ADA, 42 U.S.C. § 12182(a), prohibits discrimination “on the

basis of disability in the full and equal of goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.”

        31. Section 302(b) (2) (A) (iii) of the ADA, 42 U.S.C. § 12182(b) (2) (A) (iii), provides

that discrimination that discrimination under the ADA further includes “the failure to take such

steps as may be necessary to ensure that no individual with a disability is excluded, denied
                                                                     Complaint for Injunctive Relief
                                                                                       Page 7 of 11


services, segregated or otherwise treated differently than other individuals because of the

absence of auxiliary aids and services” as defined under § 12102 of the ADA.

       32. 28 CFR § 36.211 requires accessible elements to be maintained in accordance with

the 2010 Americans with Disabilities Act Accessibility Standards.

       33. It is therefore necessary to implement and adhere to a policy and procedure whereby

all accessible features are properly maintained, kept in proper location, working order and

remain compliant.

       34. At all times relevant to this action, Plaintiff is a qualified individual with a disability

within the meaning of Title III of the ADA, 42 U.S.C. § 12102.

       35. At all times relevant to this action, the commercial facility and the supermarket are

places of public accommodation within the meaning of Title III of the ADA, 42 U.S.C. § 12181

and 28 CFR § 36.104.

       36. Defendant, TROPICAL SUPERMARKET, who owns supermarket is required to

comply with the ADA. See 28 CFR § 36.201.

       37. Plaintiff has encountered and/or has knowledge of the architectural barriers at the

supermarket, which deny him the full and equal enjoyment of the facilities as able-bodied

persons.

       38. Defendant deprived Plaintiff the equal opportunity to freely travel without fear of

being subjected to discrimination by maintaining a public accommodation with ADA violations

and failing to remove such barriers existing therein, and implement policies and procedures.

       39. Defendant has discriminated against the Plaintiff by denying him access to, and full

and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
                                                                    Complaint for Injunctive Relief
                                                                                      Page 8 of 11


accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et seq., and by failing to

remove architectural barriers as required by the ADA.

       40. Defendant, through the actions outlined above, has denied Plaintiff the opportunity to

participate or benefit from the services, facilities, and accommodations provided by Defendants.

42 U.S.C. §12182; 28 C.F.R. § 36.202.

       41. Defendant’s violations of the ADA mentioned above directly cause Plaintiff to

sustain past and continuing physical and emotional injuries. Plaintiff has suffered, is suffering,

and will continue to suffer irreparable injury because of Defendant’s pattern and practice of

discrimination.

       42. Immediate and irreparable injury, loss or damage will result to Plaintiff, and the

existing loss and damage will be aggravated, if the Defendant is not enjoined to comply with the

ADA. Plaintiff will continue to suffer such discrimination, injury, and damage and will be

deterred from returning to the premises without the relief provided by the ADA as requested

herein. Plaintiff has no adequate remedy at law without the entry of an injunction enjoining

Defendant from discriminatory barriers, policies, and practices in violation of the ADA.

       43. Plaintiff has suffered, is suffering, and continues to suffer, frustration and

humiliation because of the discriminatory conditions present at Defendant’s place of public

accommodation.

       44. Defendant has caused Plaintiff to suffer a sense of isolation and segregation and

deprive Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges and/or

accommodations available to the able-bodied public by continuing to operate its supermarket

with discriminatory conditions, polices and procedures in violation of the ADA.
                                                                    Complaint for Injunctive Relief
                                                                                      Page 9 of 11


        45. Plaintiff wishes to re-visit the subject commercial facility and the place of public

accommodation to avail himself of the services, programs and/or activities available at the

building/property, but also to assure himself that the supermarket is compliance with the ADA so

that he and others similarly situated will have full and equal enjoyment of the property without

fear of discrimination, dignitary harm and threats to their safety, once the architectural barriers to

access have been removed and reasonable changes in policy implemented, and it is absolutely

clear that the discriminatory behavior and policies alleged herein cannot reasonably be expected

to recur.

        46. Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that

have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

alteration to Defendants’ places of public accommodation since January 26, 1992, then the

Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facilities are readily accessible to and usable by individuals with disabilities, including

individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants facilities is one

which was designed and constructed for first occupancy subsequent to January 26, 1993, as

defined in 28 CFR 36.401, then the Defendants facilities must be readily accessible to and

useable by individuals with disabilities as defined by the ADA.

        47. Notice to Defendant, TROPICAL SUPERMARKET, is not required as a result of the

Defendant’s failure to cure the violations by January 26, 1992 (or January 26, 1993, if Defendant

has 10 or fewer employees and gross receipts of $50,000.00 or less).

        48. All other conditions precedent have been met by Plaintiff or waived by the

Defendant.
                                                                    Complaint for Injunctive Relief
                                                                                     Page 10 of 11


       49. The Plaintiff demands a non-jury trial on all issues to be tried herein.

       50. Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action, and has agreed to pay his counsel reasonable attorneys’ fees, including

costs and expenses incurred in this action. Plaintiff is entitled to recover those attorneys’ fees,

costs and litigation expenses from the Defendant.

       51. Pursuant to 42 U.S.C. § 12188, this Court is provided authority to grant Plaintiff’s

injunctive relief including an order to alter the subject facilities to make them readily accessible

to, and useable by, individuals with disabilities to the extent required by the ADA, and/or closing

the subject facilities until the requisite modifications are complete.

      WHEREFORE, Plaintiff respectfully requests:

       A.      The Court issue a Declaratory Judgment that determines that the Defendant at the

commencement of the subject lawsuit is in violation of Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq;

       B.      Injunctive relief against the Defendant, TROPICAL SUPERMARKET NO. 3,

INC., a Florida corporation, d/b/a TROPICAL SUPERMARKET NO. 3, and d/b/a SABOR

TROPICAL SUPERMARKET, including an Order to make all readily achievable alterations to

the facility; or to make such facility readily accessible to and usable by individuals with

disabilities to the extent required by the ADA; and to require the Defendants to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to

afford all offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such steps that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absences of auxiliary aids and services;
                                                                 Complaint for Injunctive Relief
                                                                                  Page 11 of 11


       C.     Award Plaintiff his reasonable attorney fees, costs and litigation expenses

incurred in this action pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505;

       D.     Any such other and further relief as this Court may deem proper and just under

the circumstances and allowable under Title III of the American with Disabilities Act.

Dated: February 26, 2020                    Respectfully submitted,

                                            By:/S/ Camilo F. Ortega
                                            Camilo F. Ortega, Esq.,
                                            Florida Bar No.: 0075387
                                            ORTEGA LAW GROUP, P.A.,
                                            REGENCY SQUARE
                                            2440 SE FEDERAL HIGHWAY
                                            SUITE M
                                            STUART, FLORIDA 34994
                                            Ph: (786) 452-9709
                                            Fax: (772) 617-6201
                                            E-Mail: camilo@ortegalawgroup.com
                                            Service by E-Mail:
                                            attorneyservice@ortegalawgroup.com
